852 F. Supp. 1321 (1994)
UNITED STATES of America ex rel. Andrew PERKINS, Plaintiff,
v.
SARA LEE CORPORATION, Defendant.
Civ. A. No. 93-0002-M-C.
United States District Court, W.D. Virginia, Charlottesville Division.
May 5, 1994.
Richard Hustis Milnor, Taylor & Zunka, Charlottesville, VA, for plaintiff.
Matthew Brundred Murray, Richmond and Fishburne, Charlottesville, VA, for defendant.

ORDER
MICHAEL, District Judge.
On December 1, 1993, 839 F. Supp. 393, this court entered judgment for plaintiff Andrew Perkins. Defendant Sara Lee Corporation timely appealed that judgment to the United States Court of Appeals for the Fourth Circuit (No. 94-1006). After the appeal was docketed, the parties submitted a stipulation of dismissal, and asked the Court of Appeals to vacate this court's opinion and judgment in light of that stipulation. By corrected order entered May 3, 1994, the Court of Appeals remanded the case to this court for the limited purpose of allowing the court to decide whether its opinion and judgment should be vacated. The court has reviewed the stipulation of settlement in this case and finds that it is appropriate. The court sees no reason to insist on its opinion and judgment when the parties have satisfactorily resolved the issues in the case, even if that resolution did not come until now. Accordingly, it is this day
*1322 ADJUDGED AND ORDERED
that the opinion and judgment in this case, both entered December 1, 1993, shall be, and they hereby are, vacated. This case shall be, and it hereby is, dismissed and stricken from the docket of this court.